Citation Nr: 9911782	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected bilateral hearing 
loss above 0 percent, and denied service connection for 
vertigo secondary to tinnitus and defective hearing.  The 
veteran, through his representative's February 1999 written 
brief presentation, claims service connection for vertigo 
secondary to any service connected disability.  The Board 
will consider the issue of primary and secondary service 
connection for vertigo from whatever source.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (now the United States Court of Appeals for 
Veterans claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § .3321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extra schedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.  Consequently, the Board will 
consider whether the veteran's claim for an increased rating 
for bilateral hearing loss warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2. The veteran's service connected bilateral hearing loss is 
manifested by auditory threshold levels (in decibels) of 
20, 15, 40 and 45 for the right ear and 25, 15, 50 and 50 
for the left ear at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively; with the speech discrimination ability of 94 
percent in both the right and left ears. 

3. The record does not show competent medical evidence of a 
current vertigo disability.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
service connected bilateral hearing loss have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.85, 4.87 Diagnostic Code 6100 
(1998).

2.  The veteran's claim for service connection for vertigo is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Increased rating claim

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In a January 1987 decision, the RO 
granted service connection for defective hearing, with a zero 
percent evaluation effective November 2, 1986, the date 
following service separation.  The veteran's service medical 
records include a July 1986 separation physical that showed 
right ear hearing of 10 decibels at 500 hertz, 15 decibels at 
1000 hertz, 0 decibels at 2000 hertz, 30 decibels at 3000 
hertz and 30 decibels at 4000 hertz.  Left ear hearing was 20 
decibels at 500 hertz, 10 decibels at 1000 hertz, 5 decibels 
at 2000 hertz, 35 decibels at 3000 hertz and 50 at 4000 
hertz.  A December 1986 VA audiological examination showed 
threshold levels (in decibels) of 10, 15, 5, 30, and 40 for 
the right ear and 10, 20, 10, 40, and 50 for the left ear at 
500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  The 
speech discrimination ability was 96 percent in the right ear 
and 90 percent in the left ear.  The Board confirmed the 
noncompensable rating for defective hearing in a March 1988 
decision.  Subsequent rating decisions confirmed the 
noncompensable rating.  

The veteran disagrees with the zero percent rating for 
bilateral hearing loss, contending that the evidence supports 
a compensable rating.  He claims that his hearing has 
deteriorated to the point of having great difficulty carrying 
on a normal conversation.  After reviewing the record, the 
Board finds that the evidence is against an increased rating 
for the veteran's bilateral hearing loss condition.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The severity of the hearing loss is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 (1998) of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, the degree of disability for service 
connected hearing loss is determined by application of a 
rating schedule that establishes 11 auditory acuity levels, 
ranging from Level I (for essentially normal acuity) through 
Level XI (for profound deafness).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).

The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in October 1996, shows 
pure tone thresholds for each ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
n/a
20
15
40
45
LEFT
n/a
25
15
50
50

The average pure tone threshold was 30 decibels in the right 
ear, and 35 decibels in the left ear.  This report also shows 
that speech recognition was 94 percent in the right ear and 
94 percent in the left ear.  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived from a mechanical 
application of the rating schedule to the pure tone 
thresholds and speech recognition percentages assigned after 
completion of audiological examinations.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the criteria 
set forth in the Schedule, the veteran's hearing loss is 
assigned Level I for the right ear and Level I for the left 
ear.  This degree of right ear hearing loss, as determined by 
the Schedule, warrants the assignment of a noncompensable 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6100.

This noncompensable disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a compensable rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule that anticipates greater disability from hearing 
loss.  The record does not establish a basis to support a 
higher rating under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for hearing 
loss.  Also, it is not shown that the veteran's hearing loss 
has markedly interfered with his employment.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.

In view of the foregoing, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.85, 4.87, Diagnostic Code 6100 (1998).

II. Service connection claim

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The veteran's 
representative has argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has not followed such guidelines.  This 
manual is not supposed to be a substantive rule, see Fugere 
v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a court decision that holds 
that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.  

The Court has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The Board first looks to evidence of the veteran's current 
disability.  The Board finds that there is insufficient 
evidence to show that the veteran has a current vertigo 
disability.  The veteran initially claimed that he had 
vertigo problems in September 1996.  He was seen by VA 
medical center ear, nose, and throat section in November 
1996, after the October 1996 VA audiological examination 
report stated that the initial examination did not provide a 
complete assessment of vertigo.  The report from the November 
examination reveals that the veteran complained of dizzy 
imbalance episodes since May 1996 that occur a couple times 
per week, with the dizziness exacerbated by heights and 
closed spaces.  The examining physician noted that there was 
no history of ear infection, no fullness and no vertigo.  He 
provided a diagnostic assessment of dizziness central, 
possibly related to blood pressure.  The veteran was not 
diagnosed with vertigo.  The Board does not find any 
diagnosis of vertigo in the record.  

The Board points out the definition of "vertigo" from 
Dorland's Illustrated Medical Dictionary (28th ed. 1994), at 
p. 1820, as "an illusory sense that either the environment 
or one's own body is revolving; it may result from diseases 
of the inner ear or may be due to disturbances of the 
vestibular centers or pathways in the central nervous system.  
The term is sometimes erroneously used to mean any form of 
dizziness."  The Board finds that the veteran has 
consistently claimed dizziness spells, but that is 
insufficient to show that he has a diagnosed vertigo 
disability.  As the VA examiner noted in his November 1996 
evaluation, the veteran's dizziness may be related to his 
blood pressure.  The Board notes that the veteran has been 
diagnosed with hypertension.  The Board finds that the 
evidence shows that the veteran's  dizziness is not a 
disability in and of itself, but rather a symptom of a 
disease or injury, which may be related to hypertension.  The 
evidence does not show any medical diagnosis of vertigo.         

The veteran claims, in his April 1997 Appeal to the Board (VA 
Form 9), that he has experienced dizziness and episodes of 
imbalance since 1983 after an inservice head injury.  He 
states that a "Dr. Gedosh, an ear, nose and throat 
specialist says that dizziness and episodes of imbalance can 
be related to vertigo problems"; and the veteran also states 
that "there is a great possibility that vertigo is related 
to my service connected condition of tinnitus and hearing 
loss".  First of all, the Board finds that a statement that 
dizziness and imbalance can be related to vertigo problems 
does not rise to the level of a diagnosed vertigo condition.  
It is notable that the veteran attached treatment records 
from Dr. Gedosh with his appeal; these records do not contain 
a diagnosis of vertigo.  Secondly, even if the veteran's 
statement could be construed to mean that he had been given a 
vertigo diagnosis, the veteran's statements regarding what 
physicians told him, i.e. "hearsay medical evidence," 
cannot constitute the medical evidence of inservice injury or 
disease that is necessary for a well grounded claim.  The 
Court has held that "[t]he connection between what a 
physician said and the layman's account of what [the 
physician] said, filtered as it was through the layman's 
sensibilities, is simply too attenuated an inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See Warren v. Brown, 6 
Vet. App. 4 (1993)(appellant's statement regarding what the 
doctor told the claimant did not constitute competent medical 
evidence to establish well grounded claim).  Thus, the 
veteran's repetition of medical findings allegedly made by a 
physician is not sufficient to satisfy the evidentiary 
requirements for a well grounded claim, particularly since 
neither service medical records nor private medical records 
provide any confirmation of the veteran's contentions.

The Board is left with the veteran's claims of dizziness and 
his assertions that it equates to a vertigo disability.  
However, the Board cannot rely on the veteran's assessment of 
his dizziness and imbalance problems.  The record does not 
show that the veteran is a medical professional or has the 
training and expertise that would qualify him to provide 
opinions on clinical findings regarding the diagnosis of his 
current dizziness episodes.  That medical opinion must come 
from a competent medical authority following review of the 
veteran's case.  Consequently, the veteran's statements do 
not constitute competent medical evidence of a current 
disability for the purposes of rendering his claims well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the 
Board concludes that the veteran has not presented a well 
grounded claim.    

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the August 1998 supplemental 
statement of the case advises the veteran of the reasons his 
claim has been denied.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make his claim well grounded. 



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to service connection for vertigo is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

